Citation Nr: 9916668
Decision Date: 06/17/99	Archive Date: 08/06/99

DOCKET NO. 97-09 074               DATE JUN 17, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Columbia, South Carolina

THE ISSUES

1. Entitlement to service connection for residuals of left ankle
sprain.

2. Whether an initial evaluation greater than 10 percent for L4-L5,
and L5-S1 disc space narrowing with osteophytes and slight
limitation of motion is warranted.

3. Whether an initial compensable rating for patellofemoral
syndrome of the right knee is warranted.

4. Whether an initial compensable rating for patellofemoral
syndrome of the left knee is warranted.

5. Whether an initial compensable rating for hemorrhoids is
warranted.

6. Whether an initial compensable rating for posterior uveitis and
atypical retinopathy is warranted.

7. Whether an initial compensable rating for scars, residuals of
varicose vein stripping in the right leg is warranted. 

8. Whether an initial compensable rating for hallux valgus with
exostosis, of the right foot is warranted.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hickey, Counsel

INTRODUCTION

The veteran had active service from May 1975 to February 1996.

This appeal to the Board of Veterans' Appeals (Board) arises from
the January 1997 rating decision of the Department of Veterans
Affairs (VA) Regional Office (RO) which granted service connection
for L4-L5 and L5-S1 disc space narrowing with osteophytes and
slight limitation of motion, evaluated as 10 percent disabling, and
service connection for patellofemoral syndrome of the left and
right knees, hemorrhoids, posterior uveitis and atypical
retinopathy, residual scars of varicose vein stripping in the right
leg, hallux valgus with exostosis of the right foot, as well as
residuals of left fourth finger fracture, each evaluated as
noncompensably disabling. The veteran has appealed the initial
ratings assigned. The RO also

- 2 - 

denied service connection in January 1997 for residuals of left
ankle sprain, hearing loss, left foot contusion, and right lower
leg strain.

A hearing was held on April 20, 1999, in Columbia, South Carolina,
before Steven L. Cohn, who is the member of the Board rendering the
determination in this claim and was designated by the Chairman to
conduct that hearing, pursuant to 38 U.S.C.A. 7102(b)(West 1991).
At the hearing the veteran withdrew his appeal of the issues of
compensable evaluation for residuals of left fourth finger fracture
and service connection for hearing loss, left foot contusion, and
right lower leg strain.

FINDINGS OF FACT

1. The claim for service connection for residuals of a left ankle
sprain is not accompanied by credible supporting medical evidence
and is not plausible.

2. The record does not reflect active pathology related to
posterior uveitis and atypical retinopathy. The veteran's, best
corrected vision is 20/20 bilaterally, and fields of vision are
full to confrontation.

CONCLUSIONS OF LAW

1. The veteran has not submitted a well-grounded claim for service
connection for a residuals of a left ankle sprain. 38 U.S.C.A.
1131, 5107 (West 1991); 38 C.F.R. 3.303 (1998).

2. The criteria for an initial compensable evaluation for posterior
uveitis and atypical retinopathy have not been met. 38 U.S.C.A. 
1155, 5107(b) (West 1991); 38 C.F.R. 4.1, 4.2, 4.7, 4.10, 4.40,
4.45, 4.59, and Part 4, Codes 6000 and 6009 (1998).

3 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection for Residuals of left Ankle
Sprain

The veteran's service medical records show that when he was seen in
October 1989 his complaints included left ankle pain following a
sprain two weeks earlier. Objective examination revealed no edema,
ecchymosis, or joint instability to varus or valgus stress. The
assessment was mild ankle sprain. At the time of the veteran's
physical examination on separation from service in February 1996
the prior history reported by the veteran included foot trouble,
and swollen or painful joints. No abnormalities of the lower
extremities were noted on clinical evaluation.

On VA examination conducted in December 1996 the veteran stated
that he could recall no specific injury and had no current
complaints related to the left ankle. The ankle was nontender to
palpation. There was no instability to varus or valgus stress.
Range of motion was 20 degrees of dorsiflexion and 50 degrees of
plantar flexion. Strength was 5/5 with dorsi and plantar flexion
and inversion and eversion. The pertinent impression was normal
left ankle.

At the time of his personal hearing before the Board, in April
1999, the veteran reported significant left ankle pain related to
activity, since his sprain in service. The veteran could not recall
when he injured his ankle or how it happened. He reportedly had not
seen a doctor for his symptoms since leaving service because of
difficulty in being absent from his job. He stated that his ankle
ached and he currently stood at work and his ankle bothered him. In
response to questioning the veteran stated that no doctor had told
him he had an ankle disability related to service.

Service connection connotes many factors  but basically it means
that the facts, as shown by evidence, establish that a particular
injury or disease resulting in disability was incurred coincident
with service in the Armed Forces, or if preexisting such service,
was aggravated therein. 38 U.S.C.A. 1131, 1153 (West 1991). Such a
determination requires a finding of a current disability which is

- 4 - 

related to an injury or disease incurred in service. Watson v.
Brown, 4 Vet.App. 309, 310 (1993); Rabideau v. Derwinski, 2
Vet.App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed after
discharge, when all the evidence, including that pertinent to
service, establishes that the disease was incurred in service. 38
C.F.R. 3.303(d)(1998). Alternatively, under 38 C.F.R. 3.303(b),
service connection may be awarded for a "chronic" condition when;
(1) a chronic disease manifests itself and is identified as such in
service (or within the presumption period under 38 C.F.R. 3.307
(1998)) and the veteran presently has the same condition; (2) a
disease manifests itself during service (or during the presumptive
period) but is not identified until later, there is a showing of
continuity of symptomatology after discharge, and the medical
evidence relates the symptomatology to the veteran's present
condition. Rose V. West, 11 Vet. App. 169 (1998); Savage v. Gober,
10 Vet. App. 488, 495-98 (1997). Lay testimony may be used to show
service connection by continuity of symptomatology, as well as to
show a nexus between the continuity of symptomatology and the
present disability when "such a relationship is one as to which a
lay person's observation is competent." Savage, 10 Vet. App. at
407. A lay person is not, however, competent to provide evidence
that the observable symptoms are manifestations of chronic
pathology or diagnosed disability. Id.

Each disabling condition as shown by a veteran's service records,
or for which he seeks service connection, must be considered on the
basis of the places, types and circumstances of his service as
shown by service records, the official history of each organization
in which he served, his medical records and all pertinent medical
and lay evidence. 38 U.S.C.A. 1154.

A claimant for benefits under a law administered by the Secretary
of the Department of Veterans Affairs (VA) shall have the burden of
submitting evidence sufficient to justify a belief by a fair and
impartial individual that the claim is well grounded. The Secretary
has the duty to assist a claimant in developing facts pertinent to
the claim if the claim is determined to be well grounded. 38
U.S.C.A. 5107(a). Thus, the threshold question to be answered is
whether the veteran has

- 5 -

presented a well grounded claim; that is, a claim which is
plausible. If he has not presented a well grounded claim, his
appeal must fail, and there is no duty to assist him further in the
development of his claim as any such additional development would
be futile. Murphy v. Derwinski, 1 Vet.App. 78 (1990).

As explained below, the appellant's service connection claim is not
well grounded. To sustain a well grounded claim, the claimant must
provide evidence demonstrating that the claim is plausible; mere
allegation is insufficient. Tirpak v. Derwinski, 2 Vet.App. 609
(1992). The determination of whether a claim is well grounded is
legal in nature. King v. Brown, 5 Vet.App. 19 (1993). A well-
grounded claim is one which is meritorious on its own or capable of
substantiation. Such a claim need not be conclusive but only
possible to satisfy the initial burden of 38 U.S.C.A. 5107(a).
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990). Where the
determinative issue involves either medical etiology or a medical
diagnosis, competent medical evidence is required to fulfill the
well-grounded claim requirement of 38 U.S.C.A. 5107(a). Lathan v.
Brown, 7 Vet.App. 359 (1995). In order for a claim for service
connection to be well grounded, there must be competent evidence of
a current disability (a medical diagnosis), of incurrence or
aggravation of a disease or injury in service (lay or medical
evidence) and of a nexus between the in service injury or disease
and the current disability (medical evidence). Caluza v. Brown, 7
Vet.App. 498 (1995).

The record in this case shows mild ankle sprain in 1989 with no
further medical findings related to abnormalities of the left
ankle, at any time during or subsequent to service. The current
medical evidence reflects a normal left ankle with no instability
or limitation of motion or strength. Although evidentiary
assertions by the veteran must be accepted as true for the purposes
of determining whether a claim is well-grounded, the exception to
this principle is where the evidentiary assertion is inherently
incredible or when the fact asserted is beyond the competence of
the person making the assertion. King v. Brown, 5 Vet.App. 19, 21
(1993). This exception applies to the lay assertions by the veteran
that there is an etiological link between current subjective
symptoms of left ankle pain, and mild ankle sprain noted during
service, because lay persons (i.e., persons without

- 6 - 

medical training or expertise) are not competent to offer opinions
concerning medical causation or diagnosis. Moray v. Brown, 5
Vet.App. 211 (1993); Grottveit v. Brown, 5 Vet.App. 91 (1993);
Espiritu v. Derwinski, 2 Vet.App. 492 (1992). In the absence of any
evidence of a current medical diagnosis of left ankle disorder, the
service connection claim lacks an essential element of plausibility
and must be denied as not well-grounded.

Entitlement to an Increased Evaluation for Posterior Uveitis and
Atypical Retinopathy

The Board finds the veteran's claim for a higher initial rating
"well grounded" within the meaning of 38 U.S.C.A. 5107(a).
Additionally, there is no indication that there are unobtained
records which are available and which would aid a decision in this
case. At the veteran's personal hearing before the Board he
submitted additional medical evidence with waiver of RO review and
indicated that this was all the treatment records in regard to his
eye disability. Accordingly, the Board concludes that the record is
complete and that there is no further duty to assist the veteran in
developing the claim, as mandated by 38 U.S.C.A. 5107(a).

Service medical records demonstrate the veteran was treated in July
and August 1994 for symptoms referable to the eyes, variously
diagnosed as hemorrhagic retinopathy, atypical retinopathy, and
posterior uveitis, consistent with serpiginous choroiditis.
Clinical records dated in October 1994 and February 1995 state that
chorioretinal scars appeared quiescent. The report of the veteran's
February 1996 physical examination for retirement from service
reflects a prior medical history of eye trouble, and shows that no
abnormalities of the eyes were noted on clinical evaluation.
Corrected visual acuity for distance was 20/20 bilaterally.

Of record is the report of an optometric examination conducted at
a service department medical facility and dated in March 1996. At
the time of examination, fields of vision were full to
confrontation. The veteran's corrected visual acuity was

7 -

20/20 in each eye. The assessment was myopic astigmatism, acute
posterior multifocal placid pigment epitheliopathy, stable.

When the veteran testified at his April 1999 personal hearing
before the Board his eye complaints included seeing spots, and
light flashes, as well as a feeling of having foreign matter such
as hair or "trash" in the eye. Reportedly, doctors had told him
that the latter complaint was the result of insufficient
lubrication caused by his previous infection, which is treated with
eye drops. The veteran also noted heightened sensitivity to light.
He denied eye pain but indicated the "trash" problem was a definite
annoyance.

Received at the hearing, accompanied by the veteran's waiver of
prior consideration by the RO were VA outpatient treatment records
dated in October 1996 showing the veteran was seen for an
ophthalmology examination. His chief complaint was decreased visual
acuity at near, and he had a history of intraocular infection in
both eyes. Corrected visual acuity was 20/20 bilaterally. The
assessment was: 1. Old retinal scars secondary to past infection,
stable, treated with injections; 2. Compound myopic
astigmatism/presbyopia.

Also received at hearing were service department medical records
dated in November 1998 which reflected the veteran's complaints of
spots before his left eye, and "trash" in both eyes, without
flashes or headaches. Visual fields were full to confrontation. The
vitreous was described as clear without cells. Corrected visual
acuity was 20/20 for distant vision in both eyes. There was no
evidence of edema, or scarring of the posterior segment.
Chorioretinal scarring was stable. The assessment was 1. Compound
myopic astigmatism; 2. Posterior vitreous detachment.

In general, disability evaluations are assigned by applying a
schedule of ratings which represent, as far as can practically be
determined, the average impairment of earning capacity. 38 U.S.C.A.
1155; 38 C.F.R. 4.1. Separate diagnostic codes identify the various
disabilities. The Department of Veterans Affairs (DVA) has a duty
to acknowledge and consider all regulations which are potentially
applicable

8 -

through the assertions and issues raised in the record and to
explain the reasons and bases for its conclusions. Schaftath v.
Derwinski, 1 Vet.App. 5 89 (1991).

These regulations include, but are not limited to 38 C.F.R. 4.1,
and 4.2. Also, 38 C.F.R. 4.10. In accordance with 38 C.F.R. 4.7,
where there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria required for that
rating. Otherwise the lower rating will be assigned. In every
instance where the schedule does not provide a zero percent
evaluation for a diagnostic code, a zero percent evaluation shall
be assigned when the requirements for a compensable evaluation are
not met. 38 C.F.R. 4.3 1.

The Board notes the-Court issued a decision recognizing a
distinction between a veteran's dissatisfaction with an initial
rating assigned following a grant of service connection, as in this
case, and a claim for an increased rating of a service- connected
condition. Fenderson v. West, 12 Vet. App. 1 19 (1999). The Court
held that the significance of this distinction was that at the time
of an initial rating, separate ratings could be assigned for
separate periods of time based on the facts found-a practice known
as "staged ratings." Fenderson, supra. Since the veteran's notice
of disagreement expressed dissatisfaction with the initial rating
decision granting service connection, the veteran's claim must be
considered pursuant to the provisions of Fenderson. The issues on
appeal has been recharacterized accordingly.

The veteran's service-connected eye disability is evaluated under
Diagnostic Codes 6000, and 6009 pertaining to unhealed injury of
eye. Chronic uveitis is rated from 10 percent to 100 percent for
impairment of visual acuity or field loss, pain, rest 
requirements, or episodic incapacity, combining an additional
rating of 10 percent during continuance of active pathology.
Minimum rating during active pathology is 10 percent.

9 -

The current record shows that the veteran has no visual field loss
and normal visual acuity. The veteran has denied pain related to
his eyes, and the record does not show that he has reported any
need for rest, or episodic incapacity related to posterior uveitis
and atypical retinopathy. The veteran's eye disorder has been
described as stable. While the veteran has reported a variety of
complaints, some related to dryness of the eye, no active eye
disorder has been demonstrated. On the basis of this record,
considering the veteran's complaints and the objective findings on
examination, it is concluded that the veteran's service-connected
disability is not an active pathological process, and that the
veteran does not have residuals of the disorder that warrant the
assignment of an initial compensable evaluation under the
applicable schedular criteria.

The Board has considered the requirement of 38 C.F.R. 4.3 to
resolve any reasonable doubt regarding the current level of the
veteran's disability in his favor. However, the medical evidence of
record does not create a reasonable doubt regarding the level of
disability and the rating to be assigned. The evidence does not
reflect the presence of active symptomatology such as would warrant
a compensable evaluation for the veteran's service-connected eye
disability. Accordingly, the Board finds that the preponderance of
the evidence is against the veteran's claim for a compensable
evaluation.

ORDER

The claim for service connection for residuals of a left ankle
sprain is denied as not well-grounded.

An initial compensable evaluation for posterior uveitis and
atypical retinopathy is denied.

10 -

REMAND

At his April 1999 hearing the veteran asserted that his remaining
service-connected disabilities, to include L4-L5 and L5-S1 disc
space narrowing with osteophytes and slight limitation of motion,
patellofemoral syndrome of each knee, hemorrhoids, residual scars
of varicose veins stripping, and hallux valgus with exostosis of
the right foot, have undergone significant increase in severity
since the time of the most recent VA examination conducted in
December 1996. His representative has also asserted that the VA
examination in December 1996 did not reflect the level of the
veteran's disability.

It is again noted that the Court issued a decision recognizing a
distinction between a veteran's dissatisfaction with an initial
rating assigned following a grant of service connection, as in this
case, and a claim for an increased rating of a service connected
condition. Fenderson v. West, 12 Vet. App. 119 (1999). The Court
held that the significance of this distinction was that at the time
of an initial rating, separate ratings could be assigned for
separate periods of time based on the facts found a practice known
as "staged ratings." Fenderson, supra. Since the veteran's notice
of disagreement expressed dissatisfaction with the initial rating
decision granting service connection for these disabilities, the
veteran's claim must be considered pursuant to the provisions of
Fenderson. Any further rating action following the development
requested in this remand must consider this guidance and the
applicability of a staged rating.

VA's obligation to assist the veteran in the development of
evidence pertinent to his claims includes the conduct of a thorough
and contemporaneous examination, which takes into account the
records of prior medical treatment. See Green v. Derwinski, 1
Vet.App. 121, 124 (1991). In view of the passage of time and the
alleged deterioration of the service-connected conditions, an
additional VA examination is warranted to ensure a fully informed
determination regarding the rating of the veteran's disabilities.

In this regard the U. S. Court of Appeals for Veterans Claims
(known as the United States Court of Veterans Appeals prior to
March 1, 1999) (hereinafter, "the Court") has directed in DeLuca v.
Brown, 8 Vet.App. 202 (1995), that a VA rating examination must
adequately portray functional loss due to pain, weakened movement,
excess fatigability or incoordination. In DeLuca, the Court held
that ratings based on limitation of motion do not subsume 38 C.F.R.
4.40 (1994) or 38 C.F.R. 4.45 (1994). It was specified that the
medical examiner should be asked to determine whether the joint in
question exhibited pain, weakened movement, excess fatigability or
incoordination and that the determinations, if feasible, should be
expressed in terms of the degree of additional range-of-motion loss
due to any pain, weakened movement, excess fatigability or
incoordination. It was also held that the provisions of 38 C.F.R.
4.14 (1994) (avoidance of pyramiding) do not forbid consideration
of a higher rating based on greater limitation of motion due to
pain on use, including during flare-ups.

Accordingly, the case is REMANDED for the actions listed below.

The law requires full compliance with all orders in this remand.
Stegall v. West, 11 Vet-App. 268 (1998). Although the instructions
in this remand should be carried out in a logical chronological
sequence, no instruction may be given a lower order of priority in
terms of the necessity of carrying out the instruction completely.

1. The RO should contact the veteran and request that he submit the
names and addresses of all health care providers, VA or private,
who have evaluated or treated him for his low back disability,
bilateral knee disabilities, hemorrhoids, residuals of varicose
vein stripping, and hallux valgus with exostosis. After securing
the necessary releases, the RO should request copies of any
previously unobtained pertinent medical records for association
with the claimsfolder.

- 12 - 

2. Following completion of the above requested development, the
veteran should be scheduled for appropriate examinations to assess
the nature and extent of his disabilities related to hemorrhoids
and residuals of varicose veins stripping, and a special orthopedic
examination to assess the severity of disabilities of the low back,
both knees, and right hallux valgus. Each examiner must review the
claimsfolder prior to evaluating the veteran. All indicated tests
and studies should be performed, to include full range of motion
studies, and all clinical findings clearly set forth in the
examination report. Additionally the orthopedic examiner should
provide the following opinions with regard to each joint under
evaluation, based upon the medical evidence of record.

a. Whether there is weakened movement, excess fatigability, or
incoordination attributable to the service connected disability;
and, if feasible, these determinations should be expressed in terms
of the degree of additional range of motion loss due to any
weakened movement, excess fatigability, or incoordination.

b. Whether pain could significantly limit functional ability during
flare-ups or on repeated use over a period of time. This
determination should if feasible, be portrayed in terms of the
degree of additional range of motion loss due to pain on use or
during flare-ups. The basis for any opinion expressed should be
identified.

- 13 -

In the event that any opinion requested is not medically feasible
the examiner should so state and explain the basis of that
determination.

3. Prior to consideration of the veteran's claims the RO should
review the claims folder to ensure that all requested development
has been accomplished and take any corrective action required.

4. Following the completion all above requested actions the RO
should review the veteran's claims for higher initial ratings,
including the applicability of a "staged rating," on the basis of
all evidence of record, and all applicable law and regulations. If
any action taken remains adverse to the veteran he and his
representative should be provided a supplemental statement of the
case and an appropriate period to respond.

Thereafter, subject to current appellate procedures, the case
should be returned to the Board for further appellate
consideration, if appropriate. The appellant need take no action
until otherwise notified, but he may furnish additional evidence
and argument while the case is in remand status. Quarles v.
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App.
109 (1995). The purpose of this REMAND is to obtain additional
information and to ensure due process of law. No inference should
be drawn regarding the final disposition of the claim as a result
of this action.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Veterans Appeals
for additional development or other appropriate action must be
handled in an expeditious manner. See The Veterans' Benefits
Improvements Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645,
4658

- 14 -

(1994), 38 U.S.C.A. 5101 (West Supp. 1996) (Historical and
Statutory Notes). In addition, VBA's ADJUDICATION PROCEDURE MANUAL,
M21-1, Part IV, directs the ROs to provide expeditious handling of
all cases that have been remanded by the Board and the Court. See
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

STEVEN L. COHN 
Member, Board of Veterans' Appeals

15 - 
